A. id i L - am:
Case 1:18-cv-10836-PGG Document|/102 Filed 11/27/19 Page 1of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff
- against - Case No.: 18-cv-10836-PGG-GWG
Hugh J. Hurwitz, et-al.,
Defendants

 

 

 

OPPOSITION TO DEFENDANTS' MOTION TO DISMISS (D.E. 51+52)

Plaintiff Martin S. Gottesfeld (herein plaintiff"), acting pro|.se,
hereby opposes defendants’ motion to dismiss (D.E. 51-52) and in support of
plaintiff's opposition he provides the jaccompanying memorandum of law dated
Monday, November 18th, 2019, hereby incorporated herein by reference along
with all exhibits thereto. )

Respectfully mailed and filed pursuant to the prison-mailbox rule of
Houston v. Lack, 487 U.S. 266 (1988) on Monday, November 18th, 2019, in an
envelope bearing sufficient affixed pre-paid U.S. Priority Mail® postage and
U.S. Postal Service tracking number 9114 9023 0722 4291 7452 31, handed at the
ext opportunity to ‘Mss-J+ “Wheeler “of the “FCI Terre Haute CMU unit team,

acting in her official capacity as an agent of the defendants,

Martin S. Gottesfeld, pro se
Reg. No.: 12982-104
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 4/808

  

- Page [1 of 2 -

 
 

Case 1:18-cv-10836-PGG Document|102 Filed 11/27/19 Page 2 of 2

CERTIFICATE |OF SERVICE
I, Martin S. Gottesfeld, pro se, certify that on Monday, November 18th,
2019, I mailed a copy of the foregoing document to counsel for the defendants
in the above-captioned case by handing gaid copy in an envelope bearing
sufficient affixed pre-paid first-class |U.S. postage to Ms. J. Wheeler of the
FCI Terre Haute CMU unit team for mailing in her official capacity as an agent

of the defendants,

by:

 

Martin S. Gottesfeld, pro se

- Page 2 of 2 =

 
